     Case 2:19-cv-02309-JAM-KJN Document 12 Filed 04/21/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT G. BUTLER,                                  No. 2:19-cv-2309 JAM KJN P
12                       Petitioner,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    WARDEN,
15                       Respondent.
16

17          Petitioner is a state prisoner, proceeding pro se, with an application for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254, in which he challenges a prison disciplinary imposed in

19   2016. On January 27, 2020, respondent filed a motion to dismiss this action on the grounds that

20   habeas jurisdiction is lacking, and it was filed beyond the one-year statute of limitations. 28

21   U.S.C. § 2244(d). Petitioner did not file an opposition to the motion. On March 5, 2020,

22   petitioner was ordered to show cause why his failure to oppose the motion should not be deemed

23   a waiver of any opposition to the granting of the motion. Petitioner did not respond and has not

24   filed an opposition to the motion.

25          The undersigned recommends that respondent’s motion be granted.

26   Governing Standards

27          Rule 4 of the Rules Governing Section 2254 Cases allows a district court to dismiss a

28   petition if it “plainly appears from the face of the petition and any exhibits annexed to it that the
                                                         1
     Case 2:19-cv-02309-JAM-KJN Document 12 Filed 04/21/20 Page 2 of 4

 1   petitioner is not entitled to relief in the district court. . . .” Id. The Court of Appeals for the Ninth

 2   Circuit has referred to a respondent’s motion to dismiss as a request for the court to dismiss under

 3   Rule 4 of the Rules Governing § 2254 Cases. See, e.g., O’Bremski v. Maass, 915 F.2d 418, 420

 4   (1991). Accordingly, the court reviews respondent’s motion to dismiss pursuant to its authority

 5   under Rule 4.

 6   Background

 7           Petitioner was convicted of first degree murder and sentenced to 25 years-to-life plus two

 8   years. (ECF No. 9-1 at 3.)

 9           On May 7, 2016, petitioner was found guilty of battery on an inmate. (ECF No. 1 at 123;

10   113-28.) Petitioner’s administrative appeal challenging the prison disciplinary decision was

11   denied on May 16, 2017. (ECF No. 1 at 191.)

12           Petitioner filed a petition for writ of habeas corpus in the Solano County Superior Court

13   on February 15, 2018.1 (ECF No. 9-1 at 54.) The Solano County Superior Court denied the

14   petition on June 18, 2018. (ECF No. at 176-77.) On October 15, 2018, petitioner filed a petition

15   for writ of habeas corpus in the California Court of Appeal, First Appellate District. (ECF No. 9-

16   1 at 56-110.) The state appellate court denied the petition without comment on November 1,

17   2018. (ECF No. 1 at 178.) On May 28, 2019, petitioner filed a petition for writ of habeas corpus

18   in the California Supreme Court. (ECF No. 9-1 at 112-88.) The California Supreme Court

19   denied the petition on September 11, 2019. (ECF No. 1 at 179.)

20           Petitioner signed the instant petition on November 12, 2019. (ECF No. 1 at 6.)
21   Discussion

22           1. Lack of Habeas Jurisdiction

23           Respondent argues that the court lacks jurisdiction over the petition.

24           Habeas corpus “is the exclusive remedy . . . for the prisoner who seeks ‘immediate or

25   speedier release’ from confinement.” Skinner v. Switzer, 562 U.S. 521, 525 (2011) (citation

26   1
        Prisoners are given the benefit of the mailbox rule by using the date set forth on the proof of
     service accompanying the filing. Houston v. Lack, 487 U.S. 266, 275-76 (1988) (pro se prisoner
27   filing is dated from the date prisoner delivers it to prison authorities). Because proof of service
     for petitioner’s state court filings were not available, the court gives petitioner the benefit of the
28   mailbox rule by using the date petitioner signed the pleading.
                                                          2
     Case 2:19-cv-02309-JAM-KJN Document 12 Filed 04/21/20 Page 3 of 4

 1   omitted). A challenge to the fact or duration of confinement which, if successful, would result in

 2   immediate or speedier release falls within the “core” of habeas corpus. Preiser v. Rodriguez, 411

 3   U.S. 475, 487-89 (1973). When success on a petitioner’s claims “would not necessarily lead to

 4   his immediate or earlier release from confinement,” those claims do not fall within the “core of

 5   habeas corpus.” Nettles v. Grounds, 830 F.3d 922, 935 (9th Cir. 2016) (en banc). Further, if a

 6   claim does not lie at “the core of habeas corpus,” then “it may not be brought in habeas corpus.”

 7   Nettles, 830 F.3d at 931, 934 (citation omitted). Such claim may only be brought under 42

 8   U.S.C. § 1983. Id. at 931.

 9          The undersigned agrees with respondent. Because petitioner was sentenced to an

10   indeterminate sentence of 25 years-to-life, petitioner may only be released from prison if the

11   Board of Parole Hearings and Governor independently conclude petitioner no longer poses a

12   threat to public safety. See Cal. Penal Code § 3041(b); In re Lawrence, 44 Cal. 4th 1181, 1212

13   (2008). Thus, expunging a prison disciplinary and ordering the restoration of any lost credits will

14   not definitively impact the fact or duration of petitioner’s confinement. Put another way, success

15   on the claims raised in the instant petition would not necessarily shorten petitioner’s sentence.

16   See Ramirez v. Galaza, 334 F.3d 850, 859 (9th Cir. 2003) (“habeas jurisdiction is absent, and a

17   § 1983 action proper, where a successful challenge to a prison condition will not necessarily

18   shorten the prisoner’s sentence”).

19          If appropriate, a district court may convert a habeas petition into a civil rights complaint.

20   Nettles, 830 F.3d at 935-36. However, the court declines to consider conversion of this action
21   because there are several significant differences in a proceeding in habeas corpus compared to a

22   civil rights action. For instance, petitioner has not named the proper individual as a defendant.

23   See, e.g., Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988) (“The inquiry into causation must be

24   individualized and focus on the duties and responsibilities of each individual defendant whose

25   acts or omissions are alleged to have caused a constitutional deprivation.”) Moreover, the filing

26   fee for a habeas petition is $5.00, but for civil rights cases the fee is $400.00. Under the Prison
27   Litigation Reform Act the prisoner proceeding with a civil rights case is required to pay $350.00,

28   even if granted in forma pauperis status, by way of deductions from income to the prisoner’s trust
                                                        3
     Case 2:19-cv-02309-JAM-KJN Document 12 Filed 04/21/20 Page 4 of 4

 1   account. See 28 U.S.C. § 1915(b)(1). Also, a civil rights complaint which is dismissed as

 2   malicious, frivolous, or for failure to state a claim would count as a “strike” under 28 U.S.C.

 3   § 1915(g), which is not true for habeas cases. Based on such differences between habeas and

 4   civil rights cases, the court declines to convert the petition.

 5              Therefore, the undersigned recommends that the motion to dismiss be granted, and this

 6   action be dismissed without prejudice.

 7              2. Barred by Statute of Limitations

 8              Because the court does not have habeas jurisdiction over petitioner’s claims, the

 9   undersigned declines to reach respondent’s alternative argument.

10              Accordingly, IT IS HEREBY RECOMMENDED that:

11              1. Respondent’s motion to dismiss (ECF No. 9) be granted; and

12              2. Petitioner’s application for a writ of habeas corpus be dismissed without prejudice.

13              These findings and recommendations are submitted to the United States District Judge

14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

15   being served with these findings and recommendations, any party may file written objections with

16   the court and serve a copy on all parties. Such a document should be captioned “Objections to

17   Magistrate Judge’s Findings and Recommendations.” If petitioner files objections, he shall also

18   address whether a certificate of appealability should issue and, if so, why and as to which issues.

19   A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the applicant has made a

20   substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(3). Any
21   response to the objections shall be served and filed within fourteen days after service of the

22   objections. The parties are advised that failure to file objections within the specified time may

23   waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

24   1991).

25   Dated: April 21, 2020

26
27
     /butl2309.mtd.lj
28
                                                          4
